Citation Nr: 0711609	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-32 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's request to 
reopen his claim.

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The issue of entitlement to service connection for a 
psychiatric disorder on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1956, the Board denied entitlement to service 
connection for a neuropsychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the April 1956 Board decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a psychiatric disorder.




CONCLUSIONS OF LAW

1.  The Board's April 1956 decision, denying entitlement to 
service connection for a neuropsychiatric disorder and 
hyperthyroidism is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2006).

2.  The evidence submitted since the April 1956 Board 
decision denying entitlement to service connection for a 
psychiatric disorder is new and material, and the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September and 
October 2002 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating for the service connected disability on appeal.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating for the service connected 
disability on appeal is harmless in light of the decision 
issued below.  

Finally, to the extent necessary to make this decision VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim.

II.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed. 
 38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
 New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for a psychiatric disorder was denied in 
an April 1956 Board decision.  That decision is final.  38 
U.S.C.A. § 7104.

Evidence available at the time of the April 1956 Board 
decision included April 1949 records from the Bellevue 
Hospital Center which revealed that the veteran was seen, in 
pertinent part, because of nervousness and tremors of the 
hands for one year.  He reported that he had always been 
nervous, but approximately one year earlier he observed that 
his hands began to tremble, he became excited easily, and he 
argued with his family constantly.  The veteran was 
reportedly told by to eat a lot of seafood.  Thereafter, 
he noticed that his nervousness decreased.  No pertinent 
diagnosis was entered.
 
Service medical records show that the veteran was 
psychiatrically normal at physical examinations conducted in 
February and May 1952.   

Service medical records reveal hospitalization in September 
and October 1952 at which time the chief complaint was 
nervousness.   Examination showed a fine tremor of the hands, 
prominent eyes and an enlarged and firm thyroid.  The right 
lobe was larger than the left.  Final diagnoses were nontoxic 
diffuse goiter and passive-aggressive reaction.  

The veteran was seen for a mental hygiene examination in 
November 1952.  Mental status examination was notable for a 
pathological personality when needs were not gratified as 
desired.  A life long history of immaturity was noted, as was 
a life long history of controlling others by petulant 
argumentative behavior.  The diagnosis was passive aggressive 
reaction which existed prior to enlistment.  

In February 1953, the appellant was seen in the 
neuropsychiatric clinic for an evaluation of his nervousness.  
The appellant stated that he had a low intelligence quotient 
(IQ) as well as trouble with relationships.  A history of 
being previously rejected for military service due to 
nervousness and a low IQ at ages 19 and 21 was noted, but no 
evidence verifying that assertion was presented.  By 1952, 
the induction standards purportedly were reduced leading to 
the veteran's service induction.  The veteran stated that he 
had problems during basic training.  

During the February 1953 mental status examination the 
veteran was not found to suffer from delusions or 
hallucinations.  He was relevant, coherent, and 
intellectually within normal limits.  The examiner opined 
that the veteran was suffering from early thyroidtoxicosis.  
The veteran was, however, also found to have an immature 
personality with signs of a passive aggressive reaction.  He 
was also judged to suffer from a situational maladjustment.

The veteran was hospitalized in January 1953 at which time 
the diagnoses were nontoxic diffuse goiter and anxiety 
reaction.  

In March 1953, the veteran was recommended for service 
separation due to a mental deficiency.  It was opined that 
his mental age was 9 years, 9 months.

A March 1953 letter from Elaine P. Ralli, M.D., of the 
Bellevue Medical Center expressed surprise at the veteran's 
induction into service because of his "emotional set up."  
Dr. Ralli opined that the veteran was mentally disturbed.

Several other periods of hospitalization for the thyroid and 
nervous conditions were reported until February 1954 when, in 
pertinent part, a paranoid personality was diagnosed.  This 
was judged to have existed prior to service.
 
A battery of psychological tests were conducted in March 
1954.  Thereafter, the veteran was judged to be a disturbed 
and anxious person with a tendency towards paranoid thought 
and aggressive behavior.

In March 1954, Elaine P. Ralli, M.D., stated that while the 
veteran was hospitalized at Bellevue in April 1949 his 
personality was never considered to be paranoid.  The veteran 
was described as easily emotionally disturbed but without 
paranoid tendencies.
 
The veteran was hospitalized at the St. Albans Naval Hospital 
in April 1954 and was seen by the psychiatric staff.  It was 
their consensus opinion that the appellant had a marked 
paranoid personality disorder.  The psychiatric staff 
recommended that the appellant be discharged from service as 
soon as possible. 
 
A May 1954 admission narrative summary noted the veteran's 
assertions that he had suffered from nervousness since 1948.  
He was reportedly treated at Bellevue for a thyroid disorder, 
and inducted into the service in 1952.  Reportedly, while in 
basic training, the appellant frequently went to sick bay 
because of nervousness.  After graduating from basic and 
being stationed overseas he reportedly was found to be 
paranoid.  He was evacuated stateside and ultimately 
transferred to St.  Albans Naval Hospital where the pertinent 
diagnosis was a paranoid personality disorder.  Following a 
mental status examination the diagnosis was paranoid state. 
 
The veteran was sent before a medical board  in June 1954.  
The board diagnosed a paranoid state as manifested by 
litigious threats, grandiose ideation, and paranoid 
projections.
 
A postservice VA neuropsychiatric examination was conducted 
in September 1954.  The veteran's childhood was discussed, as 
was a history of the appellant being placed in a "special 
class" while in grammar school.  No preservice history of a 
psychiatric disorder was noted.  The examiner stated that the 
veteran's present symptomatology was acutely precipitated 
when he was hospitalized in service for a thyroidectomy.  
Several subsequent hospitalizations were noted following 
which a diagnosis of paranoid state was entered.  The 
diagnosis was chronic moderate paranoid state.
 
VA examination dated in September 1954 showed a final 
neuropsychiatric diagnosis as paranoid state.  When 
hospitalized in December 1954, the diagnosis was manic 
depressive reaction, manic type.
 
The veteran was hospitalized at a VA hospital in February 
1955.  The examiners noted the appellant was the sole source 
for the information provided.  His history was judged to be 
unreliable.  The history recorded, however, was that the 
appellant's psychiatric illness began while on active duty.  
He reported being hospitalized in service for shakiness.  
Mental status examination during the course of this 
hospitalization resulted in a diagnosis of paranoid type 
schizophrenic reaction.  External stressors were recorded to 
include overseas service, and an inservice hospitalization.

Pursuant to a remand decision by the Board in May 1955, the 
veteran was hospitalized by the VA from November 1955 to 
February 1956 to determine the etiology of his 
neuropsychiatric disorder.  Following observation, the 
examining psychiatrist reported that the thyroid was enlarged 
and there was a fine tremor present.  Mental activity was 
somewhat increased but there was no apparent blocking.  The 
veteran's intellect was described as dull and he appeared 
sensitive about it.  There were no gross delusions.  He did 
not appear clinically depressed and there was no evidence of 
a psychosis.  The overall picture was consistent with thyroid 
disease in a person with dull intellect, with an obsessional 
type personality.  The final diagnoses were included, in 
pertinent part, an acute psychoneurotic reaction, secondary 
to thyroid disease; obsessive compulsive reaction; and 
borderline mentally defective.

Pertinent evidence added to the record since the April 1956 
Board decision includes a report of the veteran being 
readmitted to a VA hospital in April 1956.  The prior 
February 1956 hospitalization for treatment of an anxiety 
reaction, psychoneurotic reaction secondary to thyroid 
disease, an obsessive compulsive reaction, schizophrenic 
reaction, and borderline personality was noted.  At admission 
the veteran was noted to provide bizarre responses to 
questions.  Following a mental status examination the final 
diagnosis was a schizoaffective reaction.

VA medical records show the veteran was re-admitted to the 
hospital in May 1956 for paranoid ideation regarding his 
claim.  He was not relaxed, his speech was rambling, his 
sentences were disconnected, and at times it was difficult to 
follow his associations.  He was again hospitalized from June 
to August 1956 with a final pertinent diagnoses of paranoid 
schizophrenia.  
 
The veteran was hospitalized from December 1956 to October 
1957 with a final diagnosis of paranoid type schizophrenic 
reaction, manifested by history of ideas of persecution, 
ideas of grandeur, difficulty in interpersonal relationships, 
flat and inappropriate affect, disturbances of thought 
processes, tension, and anxiety.  

Following a January 1958 VA examination the veteran was 
diagnosed with chronic paranoid type schizophrenic reaction.  
 
A July 1960 VA examiner diagnosed paranoid type schizophrenic 
reaction, as did a January 1963 VA examiner.  A nexus opinion 
was not offered.

At his October 1977 RO hearing, the veteran testified that he 
never saw a psychiatrist prior to his entry into the service 
in 1952, but was only seen for his thyroid condition.  He 
stated he took medication for psychosis which he did not have 
prior to entering service.  The veteran indicated that his 
mental condition was aggravated while in service.  

At a May 1992 VA examination, the veteran was diagnosed with 
a generalized anxiety disorder.

VA treatment records dated April to November 1994 show 
diagnoses of anxiety and panic disorders.

As noted above, new evidence means existing evidence not 
previously submitted to agency decision makers.  In this 
case, that requirement is fulfilled by the additional VA 
medical treatment dating from 1956 for psychiatric complaints 
that were diagnosed as a schizophrenic reaction.  This 
evidence is also material because it corroborates the finding 
that was suggested by previously available evidence that the 
appellant arguably had a compensably disabling psychosis 
within a year of his separation from active duty (see 
February 1955 diagnosis of paranoid schizophrenic reaction.  
As such, the Board finds that the evidence presented since 
April 1956 is new and material, and that the claim should be 
reopened.  Cf.  Evans v. Brown, 9 Vet.App. 273, 282-84 
(1996).


ORDER

New and material evidence has been submitted justifying the 
reopening of the claim for service connection for a 
psychiatric disorder.


REMAND

As the foregoing evidence shows the veteran had extensive 
psychiatric symptoms in-service and postservice.  While this 
evidence shows the diagnosis of multiple variant personality 
disorders in-service-which cannot be service connected as a 
matter of law, 38 C.F.R. § 3.303(c) (2006)-within a short 
period after he was separated from active duty the veteran 
was diagnosed with a paranoid schizophrenic reaction which 
arguably should be service connected in light of its 
presentation within a year of service separation to such a 
degree that hospitalization was required.  38 C.F.R. 
§§ 3.307, 3.309 (2006) (Certain chronic disabilities, such as 
psychoses and anxiety states are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.)  See also Splane 
v. West, 216 F. 3d 1058 (2000) (The provisions of 38 U.S.C.A. 
§ 1112(a) establish not only a presumption of service 
incurrence for chronic diseases first manifest after service, 
but also a presumption of aggravation for chronic diseases 
that existed prior to service but first became manifest to a 
degree of disability of 10 percent or more within the 
presumption period after service.)  Therefore, in light of 
the absence of any current evidence of the appellant's 
psychiatric status, the need for a VA examination is 
apparent.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claims on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should be scheduled for 
VA psychiatric and psychological 
examinations.  A copy of this decision 
and the claims folders must be provided 
to the physician and psychologist for 
review in conjunction with the 
examinations.  All indicated tests and 
studies deemed appropriate by the 
examiners must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiners are to 
provide a consensus opinion as to whether 
the appellant currently suffers from an 
acquired psychosis or anxiety state.  If 
so, the examiners must provide a 
consensus opinion addressing whether it 
is at least as likely as not (i.e., is 
there a 50/50 chance) that an acquired 
psychosis or anxiety disorder was 
incurred in or aggravated by military 
service?  If not, is it at least as 
likely as not that an acquired psychosis 
or anxiety was compensably disabling 
within the first year following the 
veteran's separation from active duty in 
July 1954?  A compensable disorder would 
be present if there was evidence of 
occupational and social impairment due to 
mild or transient symptoms which 
decreased work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress or symptoms 
controlled by continuous medication.  A 
complete rationale explaining the reasons 
for any proffered opinions must be 
provided.

3.  If the development requested above 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO is to 
implement corrective procedures at once.

4.  The RO should then readjudicate the 
issue on appeal. If the benefit sought on 
appeal is not granted, the RO must issue 
a supplemental statement of the case 
(SSOC), which should address all evidence 
received in the claims file since the 
August 2004 statement of the case, and 
provide the veteran an opportunity to 
respond. The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109(b), 7112 (West Supp. 2006).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


